DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I, and claims 1-15 in the reply filed on 07/11/2022 is acknowledged. Claims 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/26/2019 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the “a cross-sectional shape that is circular, elliptical, oval, rectangular or square” as recited in claim 9, the “a first conductive winding support having a first end attached to the switching power supply assembly… a second conductive winding support having a second end attached to the switching power supply assembly” as recited in claim 11 must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the shelf" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 8, applicant should clarify the difference between the features of claim 8 and “a first conductive winding support attached to the circuit assembly and having a first winding support surface a first distance from the circuit assembly; a second conductive winding support having a second end attached to the circuit assembly and having a second winding support surface a second distance from the circuit assembly, the second distance being different than the first distance” as recited in claim 1.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 8 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The limitations of claim 8 does not further define  “a first conductive winding support attached to the circuit assembly and having a first winding support surface a first distance from the circuit assembly; a second conductive winding support having a second end attached to the circuit assembly and having a second winding support surface a second distance from the circuit assembly, the second distance being different than the first distance” as recited in claim 1. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-5, and 8-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hsieh et al. (U.S. PG. Pub. No. 2014/0002227 A1).
With respect to claim 1, Hsieh et al., hereinafter referred to as “Hsieh,” teaches a device 10 (FIGs. 1A-1D), comprising: 
a circuit assembly (circuit board, para. [0039]); 
a first conductive winding support 11a or 11b having a first end (mounting end) attached to the circuit assembly and having a first winding support surface (surface on which end 13a or 13b is connected) a first distance (height from the circuit board) from the circuit assembly; 
a second conductive winding support (the other of support 11a or 11b) having a second end (mounting end) attached to the circuit assembly and having a second winding support surface (surface on which the other of end 13a or 13b is connected) a second distance (height from circuit board) from the circuit assembly, the second distance being different than the first distance; and 
a conductive winding 13 having first and second winding ends 13a and 13b, the first winding end 13a or 13b attached to the first winding support surface, and the second winding end (the other of ends 13a or 13b) attached to the second winding support surface (paras. [0028]-[0029], and [0032]).
With respect to claim 2, Hsieh teaches the device of claim 1, wherein the first and second winding ends are laser-welded to the respective first and second winding support surfaces (para. [0043]).
With respect to claim 4, Hsieh teaches the device of claim 1, wherein the winding is positioned over the circuit assembly, and wherein the device comprises mold compound encapsulating the winding and the circuit assembly (paras.[0042- [0043]).
With respect to claim 5, Hsieh teaches the device of claim 4, wherein the winding is spaced apart from the circuit assembly, and mold compound is between the winding and the circuit assembly (paras.[0042- [0043]).
With respect to claim 8, Hsieh teaches the device of claim 1, wherein the first conductive winding support has a first winding support surface a first distance from the circuit assembly, the second conductive winding support has a second winding support surface a second distance from the circuit assembly, and the first distance is different than the second distance (para. [0029]).
With respect to claim 9, Hsieh teaches the device of claim 1, wherein the conductive winding has a cross-sectional shape that is circular, elliptical, oval, rectangular or square.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hsieh, as applied to claim 1 above, in view of Oki et al. (U.S. PG. Pub. No. 2011/0006867 A1).
With respect to claim 3, Hsieh teaches the device of claim 1, wherein the first winding surface defines a first plane (vertical plane), and the circuit assembly defines a second plane (horizontal plane), and the first plane is at an angle with respect to the second plane (paras. [0029] and [0039]). Hsieh does not expressly teach the angle is less than 90 degrees.
Oki et al., hereinafter referred to as “Oki,” teaches a device (e.g. FIG. 6), wherein the first winding surface 14C or 15C defines a first plane (plane of surface 14C or 15C), and the circuit assembly defines a second plane (horizontal plane), and the first plane is at an angle with respect to the second plane, wherein the angle is less than 90 degrees (para. [0069]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the first and second plane angle as taught by Oki to the device of Hsieh to provide the required stability of the connection between the end of the winding and the winding support (para. [0068]).

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Hsieh, as applied to claim 1 above, and further in view of Kawamura et al. (U.S. PG. Pub. No. 2019/0198226 A1).
With respect to claim 6, Hsieh teaches the device of claim 1. Hsieh does not expressly teach a shelf  abutting the winding on a side of the winding opposite the first and second winding ends. 
Kawamura et al., hereinafter referred to as “Kawamura,” teaches a device (Annotated FIG. 3A below) comprising a shelf 51 and or 52 abutting the winding on a side of the winding opposite the first and second winding ends 48a and 48b (para. [0060]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the shelf as taught by Kawamura to the device of Hsieh to improve mechanical stability of the device.
 
    PNG
    media_image1.png
    361
    512
    media_image1.png
    Greyscale

With respect to claim 7, Hsieh teaches the device of claim 1. Hsieh does not expressly teach the shelf and the first and second conductive winding supports are made of a same material.
Kawamura teaches a device (Annotated FIG. 3A), wherein the shelf 51 and or 52 and the first and second conductive winding supports 70a and 70b are made of a same material (para. [0064]). The hatching of the shelf and the supports are the same. So, they would be made of the same material. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the shelf and supports material as taught by Kawamura to the device of Hsieh to facilitate manufacturing.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hsieh, as applied to claim 1 above, in view of Hu et al. (U.S. PG. Pub. No. 2020/0194161 A1).
With respect to claim 10, Hsieh teaches the device of claim 1. Hsieh does not expressly teach the circuit assembly includes a switching power supply assembly.
Hu et al., hereinafter referred to as “Hu,” teaches a device 100 (FIGs. 1-3), wherein the circuit assembly 101 includes a switching power supply assembly 102 (paras. [0032] and [0035]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the switching power supply assembly as taught by Hu to the device of Hsieh to control the current flow of the device.

Claims 11, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hu in view of Hsieh.
With respect to claim 11, Hu teaches a device 100 (FIGs. 1-3), comprising: 
a switching power supply assembly 102; 
a first conductive winding support (first terminal) having a first end (end attached to board 101) attached to the switching power supply assembly and having a first winding support surface (surface at which one end of winding 103 is connected) a first distance (first vertical height) from the switching power supply assembly; 
a second conductive winding support (second terminal) having a second end (end attached to board 101) attached to the switching power supply assembly and having a second winding support surface (surface at which the other end of winding 103 is connected)a second distance (second vertical height) from the switching power supply assembly; and 
a conductive winding 103 having first and second winding ends (ends of winding), the first winding end is attached to the first winding support surface, and the second winding end is attached to the second winding support surface (paras. [0032], and [0035]). Hu does not expressly disclose the second distance being different than the first distance even though the conductive winding support in the front would be longer than the conductive winding support in the back, as seen in Fig. 1. 
Nonetheless, Hsieh teaches a device 10 (e.g. FIGs. 1A-1D), wherein second conductive winding support 11a or 11b having a second winding support surface (surface on which end 13a or 13b is connected) a second distance (height of protrusion 15a or 15b), and the second distance being different than the first distance (para. [0029]). The height of protrusions 15a and 15b are different. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the first and second distance as taught by Hsieh to the device of Hu to provide the required connectivity with the ends of the winding.
With respect to claim 14, Hu in view of Hsieh teaches the device of claim 11, wherein the winding is spaced apart from the switching power supply assembly, and mold compound is between the winding and the switching power supply assembly (Hu, para. [0042], Hsieh, paras.[0042- [0043]).

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Hu in view of Hsieh, as applied to claim 11 above, and further in view of Oki.
With respect to claim 12, Hu in view of Hsieh teaches the device of claim 11, wherein the first winding surface defines a first plane (first vertical plane), and the second winding surface defines a second plane (second vertical plane), and the first plane is at an angle with respect to the second plane that is less than 180 degrees (Hu, para. [0035], Hsieh, paras. [0029] and [0039]). Hu in view of Hsieh does not expressly teach the first plane is at an angle with respect to the second plane that is less than 180 degrees.
Oki teaches a device (e.g. FIG. 6), wherein the first winding surface 14C defines a first plane, and the second winding surface 15C defines a second plane, and the first plane is at an angle with respect to the second plane that is less than 180 degrees (para. [0069]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the first and second plane angle as taught by Oki to the device of Hu in view of Hsieh to provide the required stability of the connection between the end of the winding and the winding support (para. [0068]).
With respect to claim 13, Hu in view of Hsieh and Oki teaches the device of claim 12, wherein the winding is positioned over the switching power supply assembly, and wherein the device comprises mold compound 5 encapsulating the winding and the switching power supply assembly  (Hu, para. [0042], Hsieh, paras.[0042- [0043]).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Hu in view of Hsieh, as applied to claim 11 above, and further in view of Kawamura.
With respect to claim 15, Hu in view of Hsieh teaches the device of claim 11. Hu in view of Hsieh does not expressly teach a first and second shelves abutting the winding on a side of the winding opposite the first and second winding ends.
Kawamura teaches a device (Annotated FIG. 3A) comprising a first and second shelves 51 and 52 abutting the winding 40 on a side of the winding opposite the first and second winding ends 48a and 48b (para. [0060]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the shelf as taught by Kawamura to the device of Hu in view of Hsieh to improve mechanical stability of the device.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. A list of pertinent prior art is attached in form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANGTIN LIAN whose telephone number is (571)270-5729. The examiner can normally be reached Monday-Friday 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELVIN ENAD can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANG TIN BIK LIAN/             Primary Examiner, Art Unit 2837